Name: Council Regulation (EEC) No 3208/89 of 23 October 1989 amending Regulation (EEC) No 4097/88 opening and providing for the administration of a Community tariff quota for sweet, clear-fleshed cherries, marinated in alcohol, falling within CN code ex 2008 60 39 and intended for the manufacture of chocolate products (1989)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 312/4 Official Journal of the European Communities 27. 10, 89 COUNCIL REGULATION (EEC) No 3208/89 of 23 October 1989 amending Regulation (EEC) No 4097/88 opening and providing for the administration of a Community tariff quota for sweet, clear-fleshed cherries, marinated in alcohol, falling within CN code ex 2008 60 39 and intended for the manufacture of chocolate products (1989) similar products with a sugar content of more than 9 % but not exceeding 12 % by weight falling within CN code ex 2008 60 19, and to fix the rate of duty applicable to these products at 10 % + AGR ; whereas it is necessary therefore to amend the said Regulation accordingly. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 4097/88 (') opened, for 1989, a Community tariff quota of 3 000 tonnes at a duty of 10 % for sweet, clear-fleshed cherries, marinated in alcohol, intended for the manufacture of chocolate products and falling within CN code ex 2008 60 39 ; whereas it is in the Community's interest to extend the benefit of the tariff quota in question to HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 4097/88 , the table shall be replaced by the following : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.2713 ex 2008 60 19 ex 2008 60 39 Sweet, clear-fleshed cherries, marinated in alcohol, of a diameter not exceeding 18,9 mm, stoned, intended for the manufacture of chocolate products (') :  with a sugar content of more than 9 % but not exceeding 12 % by weight  with a sugar content of not more than 9 % by weight 10 + AGR 10 3 000 (') Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 October 1989 . For the Council The President H. ; NALLET (') OJ No L 363, 30. 12. 1988, p. 19 .